DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partheesh et al. U.S. 2012/0172027.
Regarding claims 2, 11 and 18, Partheesh discloses a method of controlling devices at a specified location, the method comprising performing, by a controller (e.g. pg. 1-2, ¶16-20; Fig. 1): registering at least one mobile device of a plurality of users to receive location information of a plurality of mobile devices for determining a user location of one or more of the plurality of users (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); registering a device profile (e.g. geofence and temperature settings for user) for an accessory (e.g. air conditioner/temperature control, garage opener, appliance) to be controlled based at least in part on the user location determined by the mobile device (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); generating an interface having at least one graphical control element (e.g. Fig. 5A-5C) corresponding to the accessory, the graphical control element-selectable by a user to configure an environment model (e.g. temperature setting GUI) and program an automated environment using the environment model, wherein the graphical control element specifies a trigger for an action (e.g. change in temperature) based on the user location corresponding to a user state (e.g. outside/within geofence), wherein the environment model specifies access of the mobile devices and actions of the accessory (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); establishing the user state for each of the plurality of users based on the location information obtained from the plurality of mobile devices, wherein each user state specifies whether a corresponding user is within the specified location (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); updating a presence state of the specified location based on changes to the user state of the plurality of users, wherein the device profile specifies a first action to be performed when the presence state of the specified location transitions to a first presence value (e.g. from zero users within geofence to 1 user with in geofence) (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); and in response to the presence state changing to the first presence value, sending a control signal to the accessory to perform the first action in accordance with the environment model (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 3, 12 and 19, Partheesh discloses the method of claim 2, further comprising: receiving a boundary-crossing signal from at least one of the plurality of mobile devices, wherein the boundary-crossing signal specifies when one of the plurality of mobile devices crosses a boundary around the specified location (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); updating the user state based on the boundary-crossing signal (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); and 
updating the presence state of the specified location based on updated changes to the user state (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 4, 13 and 20, Partheesh discloses the method of claim 2, wherein the first presence value is that the user state of all of the plurality of users indicate presence within the specified location (e.g. when 2 out of 2 users are within the geofence) (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 5 and 14, Partheesh discloses the method of claim 2, wherein each user corresponds to one mobile device (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 6 and 15, Partheesh discloses the method of claim 2, wherein the controller comprises a device (e.g. mobile device when user is within geofence) located within the specified location (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 7, 16 and 21, Partheesh discloses the method of claim 2, wherein the first action corresponds to: performing an automation of the accessory at the specified location (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); or sending a notification (e.g. vibration) to one or more of the plurality of mobile devices, the notification corresponding to the presence state or a status of the accessory (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 8 and 17, Partheesh discloses the method of claim 2, wherein the first action is based at least in part on the first presence value and at least one or more of a time of day (e.g. morning), day of week, or an event from the accessory (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 9 and 18, Partheesh discloses the method of claim 2, further comprising: providing a user interface to allow the one or more of the plurality of users to define the first action, the first action comprising changing an operational state of the accessory (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).
 	Regarding claims 10, Partheesh discloses the method of claim 2, further comprising: receiving at least one of geo-fence data, user location-triangulation data, or user micro- location data (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C); and updating the user state based on the geo-fence data, the user location-triangulation data, or the user micro-location data (e.g. pg. 1, ¶7; pg. 2, ¶24-27; pg. 3, ¶35-38; Fig. 3A-5C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 8, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116